IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43195

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 730
                                                )
       Plaintiff-Respondent,                    )   Filed: November 20, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
POETRIUS C. GIOVANNI,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________
PER CURIAM
       Poetrius C. Giovanni pleaded guilty to grand theft, Idaho Code §§ 18-2413(1),
18-2407(1)(b).    The district court imposed a unified six-year sentence, with two years
determinate, suspended the sentence, and retained jurisdiction.          Following his retained
jurisdiction, Giovanni was placed on probation.         Giovanni appeals, contending that his
underlying sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Giovanni’s judgment of conviction and sentence are affirmed.




                                                   2